The opinion of the Court was delivered by
Todd, J.
The defendant appeals from a sentence of nine months’ imprisonment at hard labor, having been convicted of inflicting a wound lees than mayhem upon one Narcisse Ilulin,
*619There is a motion on the part of the State to dismiss the appeal on the ground :
“ That the appeal was not made return able with in the time nor to the place required by law.”
The order granting the appeal was rendered on the 15th of May, 1888, and the appeal made returnable to Monroe on the first Monday in June, and at the suggestion of the defendant’s counsel.
The law prescribes (quoting): “All appeals shall be made returnable to the Supreme Court within ten days after granting the order of appeal, wherever the Court may be in session on return day.” Sec. 4, Act 30 of 1878.
At the date of said order of appeal and more than ten days thereafter, this Court was in-session in the city of New Orleans.
The order was, therefore, rendered in contravention of law. 32 Ann. 363; 36 Ann. 865; 38 Ann. 33.
It is, therefore, ordered that the appeal be dismissed.